DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 11/30/2018 in which claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0052649, filed on 5/08/2018.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 11 recite “An apparatus for recovering a distributed file system, comprising:” with multiple functions that follow, which with the broadest reasonable interpretation can be interpreted as software per se.  Paragraphs of the specification mention “apparatus”, but it is unclear whether or not support for implementation on a physical device is present in the claim.  Therefore, when the claims are interpreted broadly as software per se, the claims appear to be non-statutory because they are not tangibly embodied in a manner so as to be executable (See MPEP 2106 I. Non limiting Example - iv. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77).  
Applicant could amend the claims by clarifying as such: “including a processor” to the preamble which is supported by at least paragraph [0223] of the specification.
Claims 12-20 are also rejected due to their dependency on this claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “An apparatus for…”, “a metadata management unit for…”, and “a data management unit for…” in claim 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanichkina et al. US 20170277610 A1 (hereinafter referred to as “Ivanichkina”) in view of Zheng et al. US 20100115332 A1 (hereinafter referred to as “Zheng”).

As per claim 1, Ivanichkina teaches:
A method for recovering a distributed file system, in which an apparatus for recovering a distributed file system is used, comprising: 
detecting a failed file that needs recovery, among files stored in a distributed file system (Ivanichkina, [0015] – Identifying a failure domain for the plurality of disks in the distributed data-storage system); 
Ivanichkina doesn’t go into detail about scheduling, however, Zheng teaches:
performing recovery scheduling in order to set a recovery order based on which parallel recovery is to be performed for the failed file (Zheng, [0066] – The embodiments support the scheduling of multiple backup tasks and recovery tasks in client and the prefetching of the recovery data.  Paragraph [0088] and Fig. 4 – The recovery task is done according to the need of each recovery task by going through the array of recovery task.  The tasks are centrally scheduled to control the flow of the recover requests according to the priority of each recovery task, wherein a priority is interpreted as an order of recovery); and 
performing parallel recovery for the failed file based on the recovery scheduling (Zheng, [0095] – The recovery process is started).
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the application to modify Ivanichkina’s invention in view of Zheng in order to perform recovery scheduling; Scheduling in the field of data backup and recovery is a known technique which has been used to improve similar devices.  Zheng also contains the motivational statement for doing so in that it would improve the system by consuming less time for recovery, enhances the reliability of the protected applications, and has a low cost and practical value (Zheng, paragraph [0066]).

As per claim 2, Ivanichkina as modified teaches:
The method of claim 1, wherein the failed file is stored in units of chunks that are distributed across multiple storage devices using an Erasure Coding (EC) technique (Ivanichkina [0032] – Erasure coding techniques can be employed as long as the algorithm can produce chunks from the data blocks so that the system can restore data from any other chunks).

Claims 11 and 12 are directed to an apparatus performing steps recited in claims 1 and 2 with substantially the same limitations.  Therefore, the rejections made to claims 1 and 2 are applied to claims 11 and 12.

Claims 3-7, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanichkina in view of Zheng and further in view of Blitzer et al. US 20110029494 A1 (hereinafter referred to as “Blitzer”).

As per claim 3, Although Ivanichkina teaches evaluation of efficient recovery based on the amount of chunks lost in paragraph [0047], Ivanichkina as modified doesn’t go into detail about putting recoverable storage objects in a list, however, Blitzer teaches:
The method of claim 2, wherein: 
detecting the failed file is configured to detect the failed file depending on preset conditions and to register the failed file in a failed file list when the failed file is determined to be recoverable (Blitzer, [0045] – Determination as to whether a recovery point is restartable and/or recoverable may be made based on: the status of the storage object or application or other entity using the data of the storage object at the time of recovery point creation, etc., and a list of additional storage objects that should be protected and included in the recovery point, wherein this is interpreted as the determination of restartability is based on preset conditions where storage objects are put in a recoverable list); and 
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the application to modify Ivanichkina’s invention as modified in view of Blitzer in order to register recoverable storage objects; listing objects based on criteria or type is a known technique which has been used to improve similar devices in the field of data management.  The system is also improved by tracking data that is recoverable in order to take appropriate action (Blitzer, paragraph [0045]).
performing the recovery scheduling is configured to perform the recovery scheduling for the failed file in the failed file list (Zheng, [0066] and [0088]).

As per claim 4, Ivanichkina as modified teaches:
The method of claim 3, wherein performing the recovery scheduling is configured to determine whether storage devices to which access is required for recovery of the failed file are available among the multiple storage devices (Zheng, [0067] – A broken server node can be replaced by another node or a new node, which reflects good availability.  See also Ivanichkina, [0041] which teaches selecting/identifying available disks).

As per claim 5, Ivanichkina as modified teaches:
The method of claim 4, wherein the storage devices to which access is required include a storage device including a chunk from which data necessary for recovery is to be read and a storage device including a chunk to which recovered data is to be written in order to recover the failed file (Ivanichkina, [0033] – One or more blocks of data are stored in the system by distributing chunks the data across the disks of the storage nodes.  Paragraph [0065] – Discussion of chunks as well as data access and writing).

As per claim 6, Ivanichkina as modified teaches:
The method of claim 5, wherein performing the recovery scheduling is configured to determine whether the storage devices to which access is required are available depending on whether the storage devices to which access is required are capable of accepting input/output requests (Ivanichkina, [0041] – The disk identification module 210 is provided to identify the plurality of disks available for storage in the distributed data storage system. These disks, for example, can be the nodes described above with respect to FIG. 1. Furthermore, the disk selection module is provided for selecting/identifying a subset of the available disks for each copyset and also defining the copysets for data allocation (including selecting the disks). Moreover, the data allocation module is configured to select the copyset to be used for data block allocation when the client contacts the data management service to write some data, wherein this is interpreted as determining which disks are available for input/output .

As per claim 7, Ivanichkina as modified teaches:
The method of claim 6, wherein performing the recovery scheduling is configured such that, when it is determined that all of the storage devices to which access is required are available, the failed file is registered in any one of a priority recovery list and a general recovery list depending on whether it is necessary to recover the failed file first (Zheng, [0019] – Schedule the recover requests and control flow according to the priority of each recovery task).

Claims 13-17 are directed to an apparatus performing steps recited in claims 3-7 with substantially the same limitations.  Therefore, the rejections made to claims 3-7 are applied to claims 13-17.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record doesn’t adequately teach or suggest the limitations found in at least claims 8 and 18 as well as dependent claims which further depend from claims 8 or 18.  Specifically the limitation which requires a re-registry of the failed file upon determination that at least one of the storage devices required for recovery is .

As per claim 8,
The method of claim 7, wherein performing the recovery scheduling is configured such that, when it is determined that at least one of the storage devices to which access is required is unavailable, the failed file is again registered in the failed file list.

As per claim 9, 
The method of claim 8, wherein performing parallel recovery is configured to perform parallel recovery by recovering data from chunks in storage devices in which the failed file is stored and by writing the recovered data to storage devices including chunks for writing the recovered data.

As per claim 10, 
The method of claim 9, wherein performing parallel recovery is configured to check a status of performing parallel recovery, to analyze a layout of a recovered file, and to control registration of use of the storage devices based on the status of performing parallel recovery.

As per claims 18-20, Claims 18-20 would be allowable for substantially the same .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. US 20100161564 A1 teaches a cluster data management system for data recovery using parallel processing (Title).
Saitoh et al. US 20080154979 A1 teaches a system for creating a backup schedule based on a recovery plan (Title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

January 26, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152